                            UNITED STATES DISTRICT COURT

                           WESTERN DISTRICT OF LOUISIANA

                                      MONROE DIVISION

LARRY ROLLINS                                               CIVIL ACTION NO. 18-1220

                                                            SECTION P
VERSUS
                                                            JUDGE TERRY A. DOUGHTY

JERRY GOODWIN                                               MAG. JUDGE KAREN L. HAYES


                                          JUDGMENT

       The Report and Recommendation of the Magistrate Judge having been considered,

together with the written objections thereto filed with this Court, and, after a de novo review of

the record, finding that the Magistrate Judge’s Report and Recommendation is correct and that

judgment as recommended therein is warranted,

       IT IS ORDERED, ADJUDGED, AND DECREED that Petitioner Larry Rollins’

Petition for Writ of Habeas Corpus [Doc. No. 1] is DISMISSED WITH PREJUDICE.

       MONROE, LOUISIANA, this 13th day of November, 2018.




                                                           TERRY A. DOUGHTY
                                                      UNITED STATES DISTRICT JUDGE
